DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: support needs to be provided for the limitation “wherein the cuffless outer sleeve is a single component” as provided in new claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the limitation “wherein the at least one insulation layer is positioned facing the wearer”, it is unclear how the insulation layer is structurally associated with the sleeve. The insulation layer is positioned in reference to the human wearer and not in relation to the sleeve structure. 

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “the cuffless outer sleeve is a single component” would be, since the specification fails to mention and/or detail a single component of the outer sleeve and what it would include or exclude. Does this require a single layer, multiple pieces attached together, or something else?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “ at least one insulation layer positioned facing the wearer” should include the language “configured to”, “adapted to”, “sized to”, “dimensioned to”, “when worn” of other similar language to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 4,733,412).
In regard to claim 1, Campbell teaches a sleeve for a garment (sleeved formed by glove 10), comprising: an outer panel (outer glove member: 20) attached along respective side edges thereof to form an outer sleeve having an upper end and a lower end (see upper and lower portion of glove 10: figures 3 and 4 and side edge seams: figure 9);  5an inner panel attached along respective side edges thereof to form an inner liner of the sleeve (inner layer: 31 and 17 and side edge seams: figure 9 connected portions of inner panel along side edges), the inner liner having an upper end and a lower end (see figures 3, 4 and 8), the lower ends of the outer sleeve and the inner liner forming a hand opening (portion of inner glove member: 17 attached to main cuff portion of outer glove member: 28, stitched together as seen in figure 8 and column 3, lines 47-49); and an elastic band attached to the inner liner proximate a wrist area of the sleeve and at a distance away from the hand opening (elastic tape: 34 attached to inner liner 31 via stitching 35: see figure 8, 5 and 6: column 3, lines 66-68 through column 4, lines 1-7) and the elastic band (34) being spaced apart from the outer 10sleeve (see figure 8); wherein, when worn, the elastic band (34) draws the inner liner (31, 17) into contact with and hug a wrist area of the wearer while the outer sleeve (28) is undisturbed, not being drawn toward the wrist area of the wearer, and loosely fitted around the wrist area of the wearer (see figures 1 and 8 and column 4, lines 2-7); and wherein the lower end of the outer sleeve and the lower end of the inner liner are attached along respective terminal edges (portion of inner glove member: 17 attached to main cuff portion of outer glove member: 28, stitched together as seen in figure 8 and column 3, lines 47-49).
 
 	In regard to claim 3, Campbell teaches wherein the inner liner (17, 31) comprises an inside seam (35) to attach and fix 15the elastic band (34) to the inner liner, the inside seam (35) fixing the elastic band to a wrist area of the inner liner (figures 5 and 6: column 3, lines 66-68 through column 4, lines 1-2).  
  
 	In regard to claim 5, Campbell teaches further comprising at least one insulation layer (insulation material: 32).
  
 	In regard to claim 6, Campbell teaches wherein the at least one insulation layer (32) is positioned between the 20elastic band (34) and the inner liner (portion 31 of inner liner)(figure 8).  

 	In regard to claim 7, Campbell teaches wherein the at least one insulation layer (32) is positioned facing the wearer (see figure 8).  

 	In regard to claim 8, Campbell teaches wherein the garment is an outerwear garment (ski glove in an outerwear garment: see figure 1).

 	In regard to claim 11, Campbell teaches wherein the cuffless outer sleeve is a single component (outer sleeve is component 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 4,733,413) in view of Zicarelli (US 2008/0034466).
Campbell teaches a sleeve for a garment as described above in claim 1. However, Campbell fails to teach the inner liner and the outer sleeve being seamless.
 In regard to claims 2, Zicarelli teaches a sleeved garment (glove) where all the seams are attached via stitching and the stitching can be, stitched yarns seams, gluing, or heat treatment (paragraph 0031: gluing or heat treatment do not cut a garment layer).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove garment of Campbell with the stitching being formed by gluing or heat treatment as taught by Zicarelli, since the glove of Campbell being formed by stitching in the form of gluing or heat treatment would teach seams that are attached without yarn stitches forming a seam without holes creating a warmer and more water proof glove.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2,558,533) in view of Feiss (US 1,575,562) and Heaton (US 1,784,285). 
In regard to claim 1, Bell teaches a sleeve for a garment (sleeve: 5), comprising: an outer panel forming an outer sleeve having an upper end and a lower end (outer layer: 6); an inner panel forming an inner liner of the sleeve (inner layer: 7), the inner liner (7) having an upper end and a lower end (see figures 2 and see column 1, lines 32-35 detailing the outer and inner layer of conventional coat sleeve construction), the lower ends of the outer sleeve and the inner liner forming a hand opening (see hand opening is figures 2 and 3); and a wrist band attached to the inner liner proximate a wrist area of the sleeve and at a distance away from the hand opening (wristlet: 8 attached to lining 7: page 2, lines 36-41), the wrist band (8) being spaced apart from the outer sleeve (see figures 2 and 3); wherein the outer sleeve is cuffless (see end of outer sleeve 6, which is cuffless in figures 1-3); wherein, when worn, the wrist band (8) is capable of drawing the inner liner (7) into contact with and hug a wrist area of a wearer while the outer sleeve is undisturbed (wristband is connected to liner not outer layer, so the wristband would draw the liner into contact with the wrist area at the wristlet attached end), not being drawn toward the wrist area of the wearer (wristlet is not attached to outer layer so would not draw in toward wrist), and loosely fitted around the wrist area of the wearer (outer and inner layer are only connected at the ends of the sleeve as is conventional and as taught below by Feiss, which would keep the outer layer loose and the inner liner pulled in with the wristlet); and, wherein the lower end of the outer sleeve and the lower end of the inner liner are attached along respective terminal edges (see attachment of outer layer 6 and inner liner 7 with stitching at their ends).  
However, Bell fails to teach the outer panel being attached along respective side edges thereof to form the outer sleeve, the inner panel being attached along respective side edges thereof to form the inner liner of the sleeve; and the wrist band being an elastic band.
Feiss teaches a conventional sleeve construction with an inner panel and an outer panel (inner panel: 2 and outer panel 7, 8: figure XXIX and XXIII), wherein the outer panel (7, 8) is attached along respective side edges thereof to form the outer sleeve (attached along seams: 9 and 10), the inner panel is attached along respective side edges thereof to form the inner liner of the sleeve (2 is attached along seams 3 and 25); and wherein, when worn, the inner panel and outer panel are only attached at the terminal ends of the sleeve leaving the remainder of the inner and outer panels free from each other so that the outer layer would fit loosely fitted around the wrist area of the wearer no matter how the inner layer fits the wearer’s arm/wrist (see figures XXIII). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inner and outer panels of Bell with seams along the panels to create sleeves as taught by Feiss, since the inner and outer panels of Bell provided with seams in the forming of the sleeve would teach a tubular garment sleeve that is created from a flat fabric panel. Here we are taking a well-known sleeve with an outer and inner panel (Bell) and forming the sleeve in a well-known method of forming sleeves by taking flat fabric panels and creating sleeves via seams (Feiss).
Heaton teaches a wristlet in a sleeve garment (rubber band: 26) and wherein the wristband is an elastic band (page 2, lines 52-56).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the wristlet of Bell and Feiss in the elastic band as taught by Heaton, since the wristlet of Bell and Feiss provided in an elastic band would teach a wristlet in a sleeve that not only conforms closely to the user’s wrist keeping the sleeve properly positioned, but also a wristlet formed from a material that prevents leakage between the inner sleeve and the arm of the wearer creating a warmer and drier wrist closure.

 	In regard to claim 3,  Bell teaches wherein the inner liner (7) comprises an inside seam to attach and fix the elastic band to the inner liner (stitching: 9), the inside seam fixing the elastic band to a wrist area of the inner liner (see figures 2 and 3: page 1, lines 36-41). 
 
 	In regard to claim 4, Bell teaches wherein the outer sleeve has no seam encircling the elastic band (outer sleeve 6 has no seam encircling the elastic band, since the elastic band is only attached to lining 7: column 1, lines 36-41).  

 	In regard to claim 5, Bell teaches further comprising at least one insulation layer (insulation layer is device: 10).  

 	In regard to claim 6, Bell teaches wherein the at least one insulation layer is positioned between the elastic band and the inner liner (insulation layer 10 is positioned between wrist band 8 and lining 7: see figures 2 and 3, column 1, lines 47-54).  

 	In regard to claim 7,  Bell teaches wherein the at least one insulation layer is positioned facing the wearer (see insulation layer 10 which would face the wearer: figure 2 and 3).  

 	In regard to claim 8, Bell teaches wherein the garment is an outerwear garment (column 1, lines 1-9: garment is a coat).
  
 	In regard to claim 9, Bell teaches wherein the garment is a jacket (column 1, lines 1-9 a coat is a jacket).
  
 	In regard to claim 10, Feiss teaches wherein the upper end of the outer sleeve and the upper end of the inner liner extend to an arm opening of the garment (see figure XXIII detailing the outer panel 7/8 and the inner liner 2 extending to the arm opening of the garment).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inner and outer panels of Bell with the inner and outer panels extending to the arm opening of the garment as taught by Feiss, since the inner and outer panels of Bell extending to the arm opening of the garment would teach a sleeve that has the inner and outer panel extending along the entire length of the sleeve creating a more insulating and comfortable garment. 

 	In regard to claim 11, Bell teaches wherein the cuffless outer sleeve (outer layer: 6) is a single component (see figures 1-3).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Feiss and Heaton as applied to claim 1 above, and further in view of Berns (US 2005/0022285).
Bell, Feiss and Heaton fail to teach the elastic/wrist band attached to the inner liner without cutting the inner liner, since the elastic/wrist band of Bell is attached via stitching.
 In regard to claim 2, Berns teaches a wrist/elastic band attached via stitching or gluing to an inner liner of a garment (paragraph 0042).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the wrist/elastic band of Bell, Feiss, and Heaton to be attached via gluing as taught by Berns, since the wrist/elastic band of Bell, Feiss and Heaton attached via gluing would teach an attachment that does not penetrate the fabric during attachment. Here we are taking one well-known method of attaching elastic/bands to garment articles (stitching of Bell, Feiss, and Heaton) and replacing it with another well-known attaching method (glue of Berns) to create an attachment of garment parts that does not penetrate the fabric during the attachment process.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732